DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (US 8,961,416) in view of Pesach et al. (US 2013/0226079).
  Regarding claim 13, Siddiqui discloses an apparatus for regulating the concentration of glucose in the blood of a person (col. 3, lines 11-21) comprising: at least one glucose sensor that is arranged to
measure the glucose concentration of the person (col. 19, lines 13-39); a first control (processor 108) for controlling said at least one substance influencing the blood glucose levels to be introduced to the person based on data received from said glucose sensor (the processor 108 determines the blood glucose level in fig. 1A; col. 7, lines 26-47); wherein said apparatus comprises a second control (computer 118 in fig. 1A) arranged for independently from the first control determining an amount of substance influencing the blood glucose levels to be introduced to the person based on data received directly by the second control from said glucose sensor or a second glucose sensor (computer 118 reading the value of blood glucose level in fig. 1A; col. 8, lines 28-65). 
Siddiqui discloses all the limitations set forth above but fails to explicitly disclose a pump for selectively introducing at least one substance influencing the blood glucose levels into the body of the person.


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Pesach within the system of Siddiqui in order to monitor physiological characteristics in individuals associated with physiological conditions thereby increasing the safety of the system.
Regarding claim 14, Siddiqui discloses wherein the second control is arranged to monitor said first control (fig. 1A).
Regarding claim 15, Siddiqui discloses wherein said second control is arranged to independently from the first control determine an amount of substance influencing the blood glucose levels to be introduced to the person based on data received from said glucose sensor, or by a respective glucose sensor out of two glucose sensors, and from said at least one further sensor, or from a respective further sensor out of at least two further sensors (fig. 1A; col. 7, lines 27-65).
Regarding claim 16, Siddiqui discloses wherein said apparatus is arranged to provide a warning signal if the amount of substance influencing the blood glucose levels to be introduced to the person as determined by the first control and by the second control are different, or if a difference there between exceeds a predetermined value or percentage, or if the first control calculates a higher amount of substance to be introduced to the person than said second control (fig. 1; col. 8, lines 37-65).
 Regarding claim 17, Siddiqui and Pesach disclose all the limitations set forth in claim 13 and Pesach further discloses wherein the second control is arranged to take over the control of the pump from the first control (page 5, [0050)]).

may be applied if the first control and the second control determine a different amount, or if the amounts determined thereby differ more than said predetermined maximum difference value or percentage, or if the first control determines a larger amount of substance to be supplied to the person than said second control, and if the user determines that the amount determined by the first control is incorrect and the amount determined by the second control is correct (page 5, [0050)).
Regarding claim 19, Siddiqui discloses wherein the second control is arranged to check the amount of substance influencing blood glucose levels that is actually introduced into the person (col. 8, lines 17- 36)).
Regarding claim 20, Siddiqui and Pesach disclose all the limitations set forth in claim 13 and Pesach further discloses wherein the amount of substance influencing blood glucose levels that is actually introduced into the person is indicated by the number of turns of a motor of the pump (insulin pump in the first hour in page 5, [0050]).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: 
  Wherein the at least one further sensor monitors the further characteristic of the person by means other than a video image of the person; wherein said apparatus is arranged to determine from the at least one further sensor, if said person is asleep or awake and, when said apparatus determines that said person is asleep, said apparatus is arranged to: temporarily reduce a volume of an alarm .
Response to Arguments
Applicant’s arguments with respect to claims 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 For at least the above reason, the rejection of claims, is sustained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bengtsson (US 2010/00063438) discloses fluid delivery.........characteristics.
Beck et al. (US 2013/0345664) discloses managing blood glucose levels.

Lebel et al. (US 6,827,702) discloses safety limits...........pump control.
Randlov et al. (US 7,722,535) discloses apparatus....invasive action.
Starkweather et al. (US 6,740,072) discloses system and method..........delivery.
Mackenzie et al. (US 6,403,944) discloses system....interaction.
Palti (US 5,474,552) discloses implantable drug delivery pump.
Feldman et al. (US 7,299,082) discloses method of calibrating.......systems.

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DP
February 24, 2022

                                                                     /DANIEL PREVIL/                                                                     Primary Examiner, Art Unit 2684